  Case 4:19-cv-00014-ALM Document 1 Filed 01/07/19 Page 1 of 11 PageID #: 1



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

AKOLOUTHEO, LLC,

     Plaintiff,
                                                               CIVIL ACTION NO.: 4:19-cv-014
     v.

PALO ALTO NETWORKS, INC.,                                      JURY TRIAL DEMANDED

    Defendant.


                         COMPLAINT FOR PATENT INFRINGEMENT

         1.       This is an action under the patent laws of the United States, Title 35 of the United
States Code, for patent infringement in which Akoloutheo, LLC (“Akoloutheo” or “Plaintiff”),
makes the following allegations against Palo Alto Networks, Inc. (“Palo Alto” or “Defendant”).

                                              PARTIES

         2.       Akoloutheo is a Texas limited liability company, having its primary office at
15139 Woodbluff Dr., Frisco, Texas 75035. Plaintiff’s owner and sole operator is Rochelle T.
Burns.

         3.       Defendant is a Delaware corporation having a principal place of business at 3000
Tannery Way, Santa Clara, CA 95054. Palo Alto also maintains a regional office in the Eastern
District of Texas – located at 3901 Dallas Pkwy, Plano, Texas 75093. Defendant’s Registered
Agent for service of process in Texas is Corporation Service Company, 211 E. 7th Street, Suite
620, Austin, TX 78701.

                                   JURISDICTION AND VENUE

         4.       This action arises under the patent laws of the United States, Title 35 of the
United States Code. This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and
1338(a).




                                               Page 1 of 11	
  Case 4:19-cv-00014-ALM Document 1 Filed 01/07/19 Page 2 of 11 PageID #: 2



         5.     Venue is proper in this district under 28 U.S.C. §§ 1391(c), generally, and under
1400(b), specifically. Defendant has a regular and established place of business in this Judicial
District, and Defendant has also committed acts of patent infringement in this Judicial District.

         6.     Defendant is subject to this Court’s specific and general personal jurisdiction
pursuant to due process and/or the Texas Long Arm Statute, due at least to its substantial
business in this forum, including: (i) at least a portion of the infringements alleged herein; and
(ii) regularly doing or soliciting business, engaging in other persistent courses of conduct, and/or
deriving substantial revenue from goods and services provided to individuals in Texas and in this
Judicial District.

         7.     Defendant has established offices in Plano, Texas – within the Eastern District of
Texas.




         8.     Defendant has infringed, and does infringe, by transacting and conducting
business within the Eastern District of Texas. Upon information and belief, operations at
Defendant’s Plano location include sales, marketing and/or business development for
Defendant’s infringing instrumentalities.

         9.     Defendant’s office in Plano, Texas is a regular and established place of business
in this Judicial District, and Defendant has committed acts of infringement (as described in




                                                [2]
  Case 4:19-cv-00014-ALM Document 1 Filed 01/07/19 Page 3 of 11 PageID #: 3



detail, hereinafter) at the Defendant’s regional office within this District. Venue is therefore
proper in this District under 28 U.S.C. § 1400(b).

                                   COUNT I
                     INFRINGEMENT OF U.S. PATENT NO. 7,426,730

       10.     Plaintiff is the owner by assignment of the valid and enforceable United States
Patent No. 7,426,730 (“the ‘730 Patent”) entitled “Method and System for	 Generalized and
Adaptive Transaction Processing Between Uniform Information Services and Applications” –
including all rights to recover for past, present and future acts of infringement. The ‘730 Patent
issued on September 16, 2008, and has a priority date of April 19, 2001. A true and correct copy
of the ‘730 Patent is attached as Exhibit A.

       11.     Defendant directly – or through intermediaries including distributors, partners,
contractors, employees, divisions, branches, subsidiaries, or parents – made, had made, used,
operated, imported, provided, supplied, distributed, offered for sale, sold, and/or provided access
to software systems, cloud-based software, and/or software as a service (SaaS) for network
monitoring and management including, but not limited to, Palo Alto’s Panorama software
systems (“Palo Alto Software”).

       12.     Defendant directly – or through intermediaries including distributors, partners,
contractors, employees, divisions, branches, subsidiaries, or parents – made, had made, used,
operated, imported, provided, supplied, distributed, offered for sale, sold, and/or provided access
to network resource components – devices and systems for network monitoring and management
– including, but not limited to, Palo Alto’s Panorama Appliances (Virtual and M-Series) and
WildFire Appliances (“Palo Alto Network Devices”).

       13.     The Palo Alto Network Devices are physical components – and, in some
instances, virtual components – that are communicably coupled to, and provide access to, a
plurality of networked information and application resources – providing an operational front
end for those network resources (“Network Resources”):




                                                [3]
  Case 4:19-cv-00014-ALM Document 1 Filed 01/07/19 Page 4 of 11 PageID #: 4




       14.    Together,   Palo   Alto   Software    and   Palo   Alto   Network   Devices   are
communicatively and operationally coupled to a variety of Network Resources – forming a
cohesive Palo Alto network management system (“Palo Alto System”).




       15.    The Palo Alto Systems are the infringing instrumentalities.

       16.    Palo Alto Systems comprise a central user interface providing end users with
query and control access to Network Resources:


                                              [4]
  Case 4:19-cv-00014-ALM Document 1 Filed 01/07/19 Page 5 of 11 PageID #: 5




      17.    Palo Alto Systems generate a transaction request – providing access to a particular
Network Resource:




                                             [5]
  Case 4:19-cv-00014-ALM Document 1 Filed 01/07/19 Page 6 of 11 PageID #: 6




       18.    Palo Alto Systems generate and/or maintain a listing of resources on the network:




       19.    Plaintiff herein restates and incorporates by reference paragraphs 13 – 18, above.

       20.    Palo Alto Systems generate a user interface – which may be browser based –
through which users interrogate, manage, or manipulate various Network Resources.

       21.    Palo Alto Systems generate and/or maintain a variety of listings and groupings of
resources on the network.

       22.    Palo Alto Systems, through a user interface, accept a transaction requested by a
user – such as accessing data logs stored on a Network Resource:




                                               [6]
  Case 4:19-cv-00014-ALM Document 1 Filed 01/07/19 Page 7 of 11 PageID #: 7



       23.    Palo Alto Systems determine which Network Resources may be responsive to a
requested transaction, and generate a corresponding communication or signal to one or more
Network Resources responsive to that requested transaction.

       24.    Palo Alto Systems select which Network Resources are responsive to the
requested transaction, sort them by relevance to the requested transaction, and perform the
transaction on or with that Network Resource:




       25.    Palo Alto Systems, through a user interface, accept user requests or requirements
for network data, generate corresponding communications or signals with one or more related
Network Resources, and retrieve requested network data from the Network Resources.

       26.    Palo Alto Systems display requested data for a user via a user interface:




       27.    Palo Alto Systems process a variety of context specific data as they process user
requests:




       28.    Palo Alto Systems create connections to multiple Network Resources, display
connected Network Resources, and access Network Resources from a single user interface.

       29.    Plaintiff herein restates and incorporates by reference paragraphs 13 – 28, above.




                                                [7]
  Case 4:19-cv-00014-ALM Document 1 Filed 01/07/19 Page 8 of 11 PageID #: 8



       30.     All recited elements of – at least – claims 1, 15, and 17 of the ‘730 Patent are
present on or within Palo Alto Systems.

       31.     As generally described in the paragraphs above, a Palo Alto System comprises
Palo Alto Software installed on a networked computer system having a plurality of computer
servers, and a plurality of Network Resources communicatively and operationally coupled to the
Palo Alto Software and/or Devices.

       32.     As generally described in the paragraphs above, a Palo Alto System provides
access to, or monitoring or management of, one or more Network Resources according to a
transaction request entered into the Palo Alto System through a user interface.

       33.     As generally described in the paragraphs above, a Palo Alto System processes
resource transactions entered through a user interface.

       34.     As generally described in the paragraphs above, a Palo Alto System comprises a
plurality of Network Resources, remotely located with respect to the computer system upon
which the Palo Alto Software is based, and communicatively coupled to the Palo Alto Software
via a computer network.

       35.     As generally described in the paragraphs above, each Network Resource provides
one or more resources available for use by a Palo Alto System.

       36.     A Palo Alto System comprises a resource information registry for storing
information about the Network Resources. The information registry in a Palo Alto System stores
resource information available for each of the Network Resources.

       37.     A Palo Alto System, through its user interface, accepts user requests or commands
that define a requested transaction with a Network Resource; and generates a corresponding
communication or signal to one or more Network Resources responsive to that requested
transaction.

       38.     A Palo Alto System generates contextual elements for the requested transaction
that provide additional information for selecting and processing data from at least one Network
Resource.




                                                [8]
  Case 4:19-cv-00014-ALM Document 1 Filed 01/07/19 Page 9 of 11 PageID #: 9



       39.        A Palo Alto System selects at least one Network Resource to process in
conjunction with the requested transaction, according to information stored in the resource
information registry.

       40.        A Palo Alto System determines one or more operations to perform on the
Network Resource to obtain a result satisfying the requested transaction – such as retrieving data
types or categorical information.

       41.        A Palo Alto System obtains a desired result from the selected Network Resource
and processes that result to generate a desired output to a user interface.

       42.        Palo Alto Systems infringe – at least – claims 1, 15, and 17 of the ‘730 Patent.

       43.        Palo Alto Systems literally and directly infringe – at least – claims 1, 15, and 17
of the ‘730 Patent.

       44.        Palo Alto Systems perform or comprise all required elements of – at least – claims
1, 15, and 17 of the ‘730 Patent.

       45.        In the alternative, Palo Alto Systems infringe – at least – claims 1, 15, and 17 of
the ‘730 Patent under the doctrine of equivalents. Palo Alto Systems perform substantially the
same functions in substantially the same manner with substantially the same structures, obtaining
substantially the same results, as the required elements of – at least – claims 1, 15, and 17 of the
‘730 Patent. Any differences between the Palo Alto Systems and the claims of the ‘730 Patent
are insubstantial.

       46.        Palo Alto Systems – by virtue of exclusivity of use of Palo Alto Software –
require end users to operate Palo Alto Systems in a manner prescribed and controlled by Palo
Alto. Palo Alto therefore exercises control and/or direction over the performance of every action
performed on or by a Palo Alto System, including those that are initiated by an end user via the
user interface.

       47.        All recited elements of – at least – claims 1, 15, and 17 of the ‘730 Patent are
present within, or performed by, Palo Alto Systems or, in the alternative, performed by end users
of Palo Alto Systems under the direction and control of Palo Alto – and are therefore attributable
to Palo Alto.



                                                   [9]
 Case 4:19-cv-00014-ALM Document 1 Filed 01/07/19 Page 10 of 11 PageID #: 10



       48.     In the alternative, Palo Alto Systems infringe – indirectly – claims 1, 15, and 17
of the ‘730 Patent, by virtue of Palo Alto’s control and direction of the infringing
instrumentalities and/or operations.

       49.     Palo Alto Systems, when used and/or operated in their intended manner or as
designed, infringe – at least – claims 1, 15, and 17 of the ‘730 Patent, and Palo Alto is therefore
liable for infringement of the ‘730 Patent.

                                  DEMAND FOR JURY TRIAL

       Plaintiff, under Rule 38 of the Federal Rules of Civil Procedure, requests a trial by jury of
any issues so triable by right.
                                       PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that this Court enter:
       a.      A judgment in favor of Plaintiff that Defendant has infringed the ‘730 Patent;
       b.      A permanent injunction enjoining Defendant and their officers, directors, agents,
servants, affiliates, employees, divisions, branches, subsidiaries, parents, and all others acting in
active concert therewith, from infringement of the ‘730 Patent;
       c.      A judgment and order requiring Defendant to pay Plaintiff its damages, costs,
expenses, and pre-judgment and post-judgment interest for Defendant’s infringement of the ‘730
Patent as provided under 35 U.S.C. § 284;
       d.      An award to Plaintiff for enhanced damages resulting from the knowing and
deliberate nature of Defendant’s prohibited conduct with notice being made at least as early as
the service date of this complaint, as provided under 35 U.S.C. § 284;
       e.      A judgment and order finding that this is an exceptional case within the meaning
of 35 U.S.C. § 285 and awarding to Plaintiff its reasonable attorneys’ fees; and
       f.      Any and all other relief to which Plaintiff may show itself to be entitled.




                                                [10]
Case 4:19-cv-00014-ALM Document 1 Filed 01/07/19 Page 11 of 11 PageID #: 11




January 7, 2019                    Respectfully Submitted,
                                  By: /s/ Ronald W. Burns
                                      Ronald W. Burns (Lead Counsel)
                                      Texas State Bar No. 24031903
                                      RWBurns & Co., PLLC
                                      5999 Custer Road, Suite 110-507
                                      Frisco, Texas 75035
                                      972-632-9009
                                      rburns@burnsiplaw.com

                                      ATTORNEY FOR PLAINTIFF
                                      AKOLOUTHEO, LLC




                                    [11]
